OFFICE ACTION
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	
Canceled Claim 4; 
Replaced Claims 1 and 5 with the following claims: 
--      1.	     An image light generation device comprising:
a first display element configured to emit a first color light;
a second display element configured to emit a second color light having a color different from a color of the first color light;
a third display element configured to emit a third color light having a color different from the color of the first color light and the color of the second color light; and
	a color synthesis element configured to generate synthetic light obtained by synthesizing the first color light emitted from the first display element, the second color light emitted from the second display element, and the third color light emitted from the third display element, wherein the color synthesis element includes:
a first prism including a first incident surface on which the first color light is incident and an emission surface from which the synthetic light is emitted,
a second prism including a second incident surface on which the second color light is incident,
a third prism including a third incident surface on which the third color light is incident,
a first dichroic film configured to reflect the first color light and transmit the second color light and the third color light, and
a second dichroic film configured to reflect the second color light and transmit the third color light,
the first prism and the second prism are joined to each other through the first dichroic film with no air layer between the first prism and the second prism,
the second prism and the third prism are joined to each other through the second dichroic film with no air layer between the second prism and the third prism, and
a main light beam incidence angle of the third color light with respect to the second dichroic film is greater than or equal to 40 degrees, wherein the first incident surface and the second incident surface are located on a same side with respect to an illumination light axis along an emission direction of the synthetic light.	         
5.       An image light generation device comprising:
a first display element configured to emit a first color light;
a second display element configured to emit a second color light having a color different from a color of the first color light;
a third display element configured to emit a third color light having a color different from the color of the first color light and the color of the second color light; and
a color synthesis element configured to generate synthetic light obtained by synthesizing the first color light emitted from the first display element, the second color light emitted from the second display element, and the third color light emitted from the third display element, wherein the color synthesis element includes:
a first prism including a first incident surface on which the first color light is incident and an emission surface from which the synthetic light is emitted,
a second prism including a second incident surface on which the second color light is incident,
a third prism including a third incident surface on which the third color light is incident,
a first dichroic film configured to reflect the first color light and transmit the second color light and the third color light, and
a second dichroic film configured to reflect the second color light and transmit the third color light,
the first prism and the second prism are joined to each other through the first dichroic film with no air layer between the first prism and the second prism,
the second prism and the third prism are joined to each other through the second dichroic film with no air layer between the second prism and the third prism, and
a main light beam incidence angle of the third color light with respect to the second dichroic film is greater than or equal to 40 degrees, wherein the first incident surface and the second incident surface are located on different sides with respect to an illumination light axis along an emission direction of the synthetic light.    --

Authorization for this examiner’s amendment was given in a telephone interview with Keita Imai on January 18, 2022.
Allowance Subject Matter
Claims 1-3 and 5-10 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, J.P. 6,913,162B2 to Arihiro Saita, does not anticipate or suggest such limitations as: “the first prism and the second prism are joined to each other through the first dichroic film with no air layer between the first prism and the second prism, the second prism and the third prism are joined to each other through the second dichroic film with no air layer between the second prism and the third prism, and a main light beam incidence angle of the third color light with respect to the second dichroic film is greater than or equal to 40 degrees, wherein the first incident surface and the second incident surface are located on a same side with respect to an illumination light axis along an emission direction of the synthetic light” (as Claim 1); and “the first prism and the second prism are joined to each other through the first dichroic film with no air layer between the first prism and the second prism, the second prism and the third prism are joined to each other through the second dichroic film with no air layer between the second prism and the third prism, and a main light beam incidence angle of the third color light with respect to the second dichroic film is greater than or equal to 40 degrees, wherein the first incident surface and the second incident surface are located on different sides with respect to an illumination light axis along an emission direction of the synthetic light” (as applied to Claim 5), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Note: 	None of the cited arts in IDS dated 09/29/2020 reads on pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
January 21, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815